Title: From Thomas Jefferson to Mary Randolph, 30 March 1825
From: Jefferson, Thomas
To: Randolph, Mary

Monticello
Mar. 30. 25.Th Jefferson returns his thanks to mrs Randolph for the valuable little volume she has been so kind as to send him. it is one of those which contribute most to the innocent enjoyments of mankind, and which give us the useful instructn how to employ to our greatest gratification the means we may possess, great or small. a greater degree of merit few classes of books can claim. with his thanks he prays her to accept the assurance of his high respect and esteem.